UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6106



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JEFFREY PETER VAILLANCOURT,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:06-cr-00199-CMH; 1:07-cv-00732-CMH)


Submitted:     June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Peter Vaillancourt, Appellant Pro Se.   Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Peter Vaillancourt seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               We are obligated to review our jurisdiction sua sponte in

all cases.      See Maksymchuk v. Frank, 987 F.2d 1072, 1075 (4th Cir.

1993).   When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

September 18, 2007.       The notice of appeal was filed on December 11,

2007.     Because Vaillancourt failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.       We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the




                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -